DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any citation of the instant specification is as published in US Patent Application Publication 20200394654.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 9-11 and 17-18 are/is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 
The representative independent claim 1 recite a method with the operations of: (1) receiving a coalition invocation from a first participant, (2) transmitting the 
The above-mentioned method, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the steps the manually, except for the recitation of computer components. That is, other than reciting terms like “a smart contract” and “a system” (herein interpreted as “a computer system”), nothing in the claim elements precludes the step from practically being performed in manually. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the manually, except for but for the recitation of computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Here, specifically, a method that is a commercial/legal interaction of forming a group/coalition. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of “by a smart contract”,  “system” (herein interpreted as “a computer system”), “cloud”, and “distributed” (as used to modify the “ledger”). This computer-related components in the steps, are recited at a high-level of generality such that it amounts no more than merely using a computer as a tool to perform an abstract idea. Additionally, the claim recites the additional elements of “wherein the system coalition invocation comprises a first participant identifier associated with the first participant system and a software repository identifier” and “wherein the system coalition comprises the first participant identifier”, which amounts to no more than a generally linking the use of the judicial exception to the field of use of 
The claim does not include any other additional elements besides those mentioned above. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and generally linking the use of the judicial exception to a specific field of use and/or technological environment.
Just like merely using a computer as a tool to perform an abstract idea and generally linking the use of the judicial exception to a specific field of use and/or technological environment cannot provide a practical application (in Step 2A Prong 1), such limitation cannot provide an inventive concept in Step 2B (they do not provide limitation that are significantly more than the abstract idea).
Therefore, the representative independent claim 1 is not patent eligible under 101.
Claim 17, recites the step of “invoking the deployment contract to write a coalition generation response on the ledger”, which is a further recitation of an abstract 
Therefore, independent claims 9 and 17, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more, for the same (or similar) reasons as set forth above.

Dependent claims 2 and 10 further recites a field of use of specific type of data in the additional element “wherein the system coalition invocation comprises a second participant identifier”. So like the independent claims, claims 2 and 10 are ineligible.

Dependent claims 3, 11 and 18 further include elements that merely uses a computer as a tool to perform an abstract and/or generally linking the use of the judicial exception to a particular technological environment or field of use, and further recites abstract idea steps of transmitting, “not transmitting”, receiving, writing, deploying (arranging), invoking (referring to), and generating information. Under BRI, these steps can be performed manually and/or mentally by a human. Therefore, like the independent claims, claims 3, 11 and 18 are also ineligible.

The remaining depending claims 4-8, 12-16 and 19-20 are eligible under 101 and if incorporated into the independent claims would overcome the 101 rejection. Claims 4-8, 12-16 and 19-20 are eligible under 101 at least for embodying a practical application of providing, to a participant’s system, access to a cloud-based system, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7, 9-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US Patent Application Publication 20190349426).

As per claims 1, 9 and 17, Smith teaches/suggests the methods (and respective system, wherein claim 17 is the same method of claim 1, but worded slightly differently, the methods) comprising:
receiving, by a smart contract, a system coalition invocation from a first participant system (FIG. 157 and “[1126] At block 15706, the device may interact with a smart contract 15708 on the blockchain, for example, by creating a commissioning transaction. A join contract function 15710 may be performed when a new device first interacts with the smart contract 15708. The smart contract 15708 may support device attestation features and decide whether or not to accept a particular device in the smart contract 15708”, at least the device “interaction” with the smart contract to join a contract is representative of a system coalition invocation received by the smart contract. Furthermore, the blockchain logic is also the smart contract at least because it holds the smart contract, e.g., see ¶ 503 – “Blockchain logic 3902 may be included to access and maintain a blockchain of communication permissions, payments, or credits, among other items” and “[1152] Blockchain logic 15920 may be included to maintain a blockchain 15922 that holds services, attributes, identities of devices, contracts, coin balances, and the like”, wherein the 
wherein the system coalition invocation comprises a first participant identifier (key/address of first participant or of the second participant) associated with the first participant system (“[0432]…First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the second participant to DLS-X. At block 2126, a determination is made as to whether there is another participant. If so, process flow returns to block 2116 to resume the next registration”, signature by first participant is necessarily done using private key of the first participant. Also see ¶ 428 – “message may be signed by a private key for the first participant”, “[1324] At block 18308, private keys may be created for the user, and may be associated with an address”)
and a software repository identifier (e.g., URL, see “[1372] FIG. 193 is a schematic diagram of a process 19300 for configuring and operating a consensus network 19302 using a native decentralized database in accordance with some embodiments. The consensus network 19302 can have a node 19304. The consensus network can have a number of nodes 19304 including a first node through an nth node. While using a natively decentralized database cluster, a party not known to the network may join the network. The existing nodes 19304 may be barred from forming a 
transmitting, by the smart contract, the software repository identifier to a cloud provider ( “[1126] At block 15706, the device may interact with a smart contract 15708 on the blockchain, for example, by creating a commissioning transaction.” And “[1140]…If the negotiation was successful at block 15814, at block 15816 the device is added to a list of created devices, for example, by committing a blockchain transaction….[1141] At block 15818, the attributes of the device are published,” the smart contract includes functions to store commission transaction on a blockchain, which may be stored in a cloud, so the adding of the transaction to the blockchain, at least in some embodiments, 
wherein in response to receiving the software repository identifier the cloud provider retrieves a system software associated with the software repository identifier (as explained above, identification is stored in blockchain and necessarily used to provide cloud-based blockchain 
wherein in response to retrieving the system software the cloud provider executes the system software to deploy a cloud-based system to a cloud platform (e.g., an API is used/deployed, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may 
writing, by the smart contract, a system coalition to a distributed ledger (“[1126] At block 15706, the device may interact with a smart contract 15708 on the blockchain, for example, by creating a commissioning transaction.” And “A blockchain 1022 can be used to record the creation of dynamically derived types, for example, by committing a transaction 1024 from the type name server 1004, so that objects of the same type can be instantiated reliably without isomorphic redundancy.” And ¶ 399 – “The coalition group name may be accessed from a blockchain 1616, or committed to the blockchain 1616 upon creation.”),
wherein the system coalition comprises the first participant identifier (“[0432]…First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the second participant to DLS-X. At block 2126, a determination is made as to 
	Further concerning claim 17, Smith also teaches:
invoking, by the cloud provider system, the deployment smart contract  to write a system coalition generation response on the distributed ledger ( “[0348] At block 724, a determination is made as to whether a requester is an authorized group member. If so, at block 726 a join request is performed. At block 728, the name server commits the group name, e.g., C2_ID to a blockchain.” And “[1929]…a blockchain recording the names of the objects forming the coalition group.” The join function is a function of the smart contract, so the smart contract is necessarily invoked. E.g., see ¶ 1126 – “ A join contract function 15710 may be performed when a new device first interacts with the smart contract 15708. The smart contract 15708 may support device attestation features and decide whether or not to accept a particular device in the smart contract 15708” and FIG. 157. The invocation of the smart contract is necessarily done by more than one verifier of the transaction, which may include multiple IoT devices that may be referred to as cloud provider systems. E.g., see “[1118] The commissioning transaction…may validate the identity of the device on the network, and may include the public identity information required by the consensus network. For example, a transaction signed by the private key of the device may include the public 
Further concerning the claim language of claims 1, 9 and 17, the following limitation(s) is/are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“to deploy a cloud-based system to a cloud platform”

As per claims 2 and 10, Smith teaches the method of claim 1 and the system of claim 9, wherein the system coalition invocation comprises a second participant identifier (“[0432]… At block 2124, a second participant self-signs its transaction key, delivers it to the first participant. First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the second participant to DLS-X. At block 2126, a determination is made as to whether there is another participant. If so, process flow returns to block 2116 to resume the next registration.”)

As per claims 3 and 11, Smith teaches the method of claim 2 and the system of claim 10, further comprising:
	transmitting, by the smart contract, a pending coalition notification to a second participant system associated with the second participant identifier (“[0431] At block 2116, a second participant may join the DLS-X group by obtaining a DLS-X group private key from the first participant.”, 
	receiving, by the smart contract, a pending coalition join request from the second participant system (e.g., see “[1126] At block 15706, the device may interact with a smart contract 15708 on the blockchain, for example, by creating a commissioning transaction. A join contract function 15710 may be performed when a new device first interacts with the smart contract 15708. The smart contract 15708 may support device attestation features and decide whether or not to accept a particular device in the smart contract 15708.” Also see ¶ 432 – “At block 2124, a second participant self-signs its transaction key, delivers it to the first participant”);
	and writing, by the smart contract, the pending coalition join request to the distributed ledger (¶ 432 – “First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the second participant to DLS-X.”), 
wherein the software repository identifier is not transmitted to the cloud provider until the pending coalition join request is received (¶ 432 – “ At block 2124, a second participant self-signs its transaction key, delivers it to the first participant. First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the second participant to DLS-X.”, the second participant’s commission transaction is not committed to the cloud-based ledger, unless the second 
wherein the system coalition comprises the second participant identifier (¶ 432 – “ First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the second participant to DLS-X.”).

	As per claims 4 and 12, Smith teaches the method of claim 1 and the system of claim 9, further comprising:
receiving, by the smart contract, an API deployment request (e.g., an API is used/deployed, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may access”, and such accessing/deploying is done through smart permissions guide, or “smart contract”, see ¶ 1199 – “the device can, through the permissions guide, request the generation of tokens if an authorization by the device or a peer is provided in an attempt to access any services among the peers resources and other functions”. A permission’s guide is a smart contract, see ¶ 1350 – “the identity may have registered for a service, joined a permissions guide, and may be 
wherein the API deployment request comprises an API repository identifier (“[1215]…tokens or objects to describe functions including constants, identifiers, operators, reserved words, and separators, and preambles can be provided to the parties within the permissions guide 16502. A preamble…may involve a configuration, initialization, and exchange of any information between peers which may be used to proceed further. A preamble may include the location of services, machine readable application protocol interface (API) descriptors, access credentials, access to keys.”);
	transmitting, by the smart contract, the API repository identifier to the cloud provider (“[1215]…A preamble may include the location of services, machine readable application protocol interface (API) descriptors, access credentials, access to keys.”, e.g., URL, see “[1372] FIG. 193 is a schematic diagram of a process 19300 for configuring and operating a consensus network 19302 using a native decentralized database in accordance with some embodiments. The consensus network 19302 can have a node 19304. The consensus network can have a number of nodes 19304 including a first node through an nth node. While 
wherein in response to receiving the API repository identifier the cloud provider retrieves an API software associated with the API repository identifier (an API is used/deployed, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may access”), 
wherein in response to retrieving the API software the cloud provider executes the API software to deploy an API (an API is used/deployed, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage.  the exposing of the resources though the API are necessarily accomplished by executing API software), and 
wherein the API provides the first participant system access to the cloud-based system in the cloud platform (“[1633]… Once abstracted, the IoT device may retrieve resource information it may access”); and 
writing, by the smart contract, an API generation response to the distributed ledger, wherein the API generation response is received from the cloud provider in response to the API being deployed (“[0498] If the permit or deny decision 3710 is to pass the packet through, the easement system 3312 may route the packet 3714 towards the target device. The determination of permission, for example, the micropayment, may occur with transit through one or more of the IoT devices 3306, or only through edge devices, such as routers coupling different domains. Once the packet has been routed, the easement system 3312 may send a notification 3716 that the routing has been completed to the device registrar 3704. The device registrar 3704 can then release a micropayment 3718, and send the payment 3720 to the easement system 3312. If a blockchain record is used, the device registrar 3704 may record the payment in a block and commit the block to the blockchain to record the change in the amount of credit remaining”, after a packet of information is received, the payment is recorded on the blockchain, which 
Further concerning the claim language of claims 4 and 12, the following limitation(s) is/are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“to deploy an API”

As per claims 5 and 13, Smith teaches the method of claim 4 and the system of claim 12, wherein the API deployment request comprises a third participant identifier (“[0433] At block 2128, a third participant may introduce itself to a second participant. 

	As per claims 6 and 14, Smith teaches the method of claim 5 and the system of claim 13, further comprising:
	transmitting, by the smart contract, a pending API deployment notification to a third participant system associated with the third participant identifier (“[0431] At block 2116, a second participant may join the DLS-X group by obtaining a DLS-X group private key from the first participant”, since the key is sent to the second/third participant for joining an access group, this is considered a “pending API deployment notification”. In ¶ 431, a second participant can also be a third participant, because “At block 2126, a determination is made as to whether there is another participant. If so, process flow returns to block 2116 to resume the next registration”, see ¶ 432. The key is sent for registration to be able to 
	receiving, by the smart contract, an API deployment approval from the third participant system (¶ 432  - “At block 2124, a second participant self-signs its transaction key, delivers it to the first participant.”, here, a second participant can also be a third participant, because “At block 2126, a determination is made as to whether there is another participant. If so, process flow returns to block 2116 to resume the next registration”, see ¶ 432);
	and writing, by the smart contract, the API deployment approval to the distributed ledger, wherein the API repository identifier is not transmitted to the cloud provider until the API deployment approval is received (¶ 432 – “ At block 2124, a [third] participant self-signs its transaction key, delivers it to the first participant. First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the [third] participant to DLS-X.”, the third participant’s commission transaction is not committed to the cloud-based ledger, unless the third participant signs the transaction and that transaction is received by the first participant). 

As per claims 7 and 15, Smith teaches the method of claim 4 and the system of claim 12, 

wherein the API call comprises an API call functionality (“[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function…Once abstracted, the IoT device may retrieve resource information it may access”, the functionality of the API is at least “providing”/exposing the cloud-based resources), and
wherein in response to receiving the API call the cloud provider executes the API call functionality on the cloud-based system in the cloud platform (once the cloud resource provider approves the access, it provides the API functionality of providing/exposing the resources, see “[1633]…IoT resources that are abstracted may be exposed via an 

	As per claim 18, Smith teaches the method of claim 17, further comprising:
	deploying, by the cloud provider system, the deployment smart contract on the distributed ledger (“[0348] At block 724, a determination is made as to whether a requester is an authorized group member. If so, at block 726 a join request is performed. At block 728, the name server commits the group name, e.g., C2_ID to a blockchain.” And “[1929]…a blockchain recording the names of the objects forming the coalition group.” The join function is a function of the smart contract, so the smart contract is necessarily deployed/used. E.g., see ¶ 1126 – “A join contract function 15710 may be performed when a new device first interacts with the smart contract 15708. The smart contract 15708 may support device attestation features and decide whether or not to accept a particular device in the smart contract 15708” and FIG. 157. The deployment of the smart contract is necessarily done by more than cloud-based verifier, which may include multiple IoT devices that may be referred to as cloud provider systems. E.g., see “[1118] The commissioning transaction…may validate the identity of the device on the network, and may include the public identity information required by the consensus network. For example, a transaction signed by the private key of the device may include 
	and invoking, by the cloud provider system, the deployment smart contract to register a participant account for the first participant system (“[1140]…If the negotiation was successful at block 15814, at block 15816 the device is added to a list of created devices, for example, by committing a blockchain transaction….[1141] At block 15818, the attributes of the device are published”, the adding of the participant/device to the list is a registration of a “participant account”), 
wherein in response to being invoked the deployment smart contract generates the first participant identifier (Authorization of participant/objects can be done via a key that is generated and issued by a smart contract, see “[0371] An EPID server 840 may be included to provide encryption services, such as encrypting and decrypting data using a public or private key. Further, the EPID server 840 may provide public keys or other credentials that can be used to authorize sub-objects to act on behalf of a group object, as well as acting as a key verification server. The EPID server 840 may also be used in other applications to form and issue keys, or to generate type identities, as discussed with respect to FIGS. 10 to 15.”, the server 840 is of IoT device, , see FIG. 8, which is governed by a smart contract [as explained above for claim 17], so the generation of the key is by the “smart contract”) and 


	As per claim 19, Smith teaches the method of claim 17, further comprising:
	receiving, by the cloud provider system, an API repository identifier from the deployment smart contract, wherein the deployment smart contract transmits the API repository identifier in response to receiving an API deployment request from the first participant system (“[1215]…A preamble may include the location of services, machine readable application protocol interface (API) descriptors, access credentials, access to keys.”, e.g., URL, see “[1372] FIG. 193 is a schematic diagram of a process 19300 for configuring and operating a consensus network 19302 using a native decentralized database in accordance with some embodiments. The consensus network 19302 can have a node 19304. The consensus network can have a number of nodes 19304 including a first node through an nth node. While using a natively decentralized database cluster, a party not known to the network may join the network. The existing nodes 19304 may be barred from forming a central authority. Joining the network may include a request to join a transaction that may be issued to a public uniform resource locator (URL) or advertised name space.”, information such as location of services and API descriptor(s), are 
wherein the API deployment request comprises the first participant identifier (e.g., an API is used/deployed, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may access”  and “[0432]…First participant signs second participant's public key and commits the transaction to the ledger, DLS-X, thereby introducing the second participant to DLS-X. At block 2126, a determination is made as to whether there is another participant. If so, process flow returns to block 2116 to resume the next registration”, signature by first participant is necessarily done using private key of the first participant. Also see ¶ 428 – “message may be signed by a private key for the first participant”, “[1324] At block 18308, private keys may be created for the user, and may be associated with an address”) and 
the API repository identifier (“[1215]…A preamble may include the location of services, machine readable application protocol interface (API) descriptors, access credentials, access to keys.”, e.g., URL, see “[1372] 
retrieving, by the cloud provider system, an API software associated with the API repository identifier (an API is used/deployed, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may access”);

wherein the API provides the first participant system access to the cloud-based system in the cloud platform (“[1633]… Once abstracted, the IoT device may retrieve resource information it may access”); and 
invoking, by the cloud provider system, the deployment smart contract to write an API generation response on the distributed ledger (“[0498] If the permit or deny decision 3710 is to pass the packet through, the easement system 3312 may route the packet 3714 towards the target device. The determination of permission, for example, the micropayment, may occur with transit through one or more of the IoT devices 3306, or only through edge devices, such as routers coupling different domains. Once the packet has been routed, the easement system 3312 may send a notification 3716 that the routing has been completed to the device registrar 3704. The device registrar 3704 can then release a 
Further concerning the claim language of claim 19, the following limitation(s) is/are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“to deploy an API”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Application Publication 20190349426), as applied to claims 7 and 15 above, and as further explained below.

	As per claims 8 and 16, Smith teaches the method of claim 7 and the system of claim 15, further comprising:
receiving, by the smart contract, an API call event from the cloud provider (the smart contract issue tokens when access [that is, access through an API] is requested at least via the requesting of access tokens, see FIGs. 157:15718 and 158:15820,15824,15826 and “[1130] The smart contract 15708 can issue tokens 15718 to devices during the commissioning process, or at any time thereafter...if a device meets criteria set within the smart contract 15708, for example, having a certain level of encryption capabilities, then it may be issued a special type of trust token” and “[1142] At block 15820, the device may request tokens for functioning under the smart contract….At block 15822, if a particular attribute is attested, a higher value token may be assigned to the device at 
wherein the API call event is generated by the cloud provider in response to the cloud provider executing the API call functionality (the cloud-based resource is provided via the API, by the cloud device, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may access”); and 
[…].
Smith doesn’t explicitly teach 
“writing, by the smart contract, the API call event to the distributed ledger”.
However, Smith, suggests the concept(s) of:
“writing, by the smart contract, the API call event to the distributed ledger” (blockchains may be used for multiple functions such as “event tracking”, see – “[1653]…IoT networks may utilize blockchains for multiple functions. These may include…event tracking, and data logging among others” and involves tracking domain accesses, see “[0478]…interconnections between the public domain 3102 and the 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “writing, by the smart contract, the API call event to the distributed ledger”, as suggested by some embodiments of Smith, to modify the method/system of Smith, because this would lead to the predictable results of a more useful method/system, capable of tracking events, such as API calls, that may, e.g., be used for pay-per-use embodiments (see Smith ¶ 478 – “may provide opportunities for micropayments for domain access, explicit permission and tracking for domain access” and ¶ 1142 – “pay-per-use model”).

	As per claim 20, Smith teaches the method of claim 19, further comprising:
	receiving, by the cloud provider system, an API call from the API (because cloud-based resources are exposed through an API, see mapping for claim 4, any attempt to access the resources is considered an API call. The first participant has access to the resources, as explained in claim 4, “[1633]… Once abstracted, the IoT device may retrieve resource information it may access”, which is necessarily requested, or called upon, at least by requesting to join a network, e.g., see “[1142] At block 15820, the device may request tokens for functioning under the smart contract. The tokens may be presented by the device to owners of services when 
wherein the API call comprises an API call functionality (“[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function…Once abstracted, the IoT device may retrieve resource information it may access”, the functionality of the API is at least “providing”/exposing the cloud-based resources);
	executing, by the cloud provider system, the API call functionality on the cloud- based system (once the cloud resource provider approves the access, it provides the API functionality of providing/exposing the resources, see “[1633]…IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function…Once abstracted, the IoT device may retrieve resource information it may access”); and 
transmitting, by the cloud provider system, an API call result to the deployment smart contract (because cloud-based resources are exposed through an API, see mapping for claim 4, any attempt to access the resources is considered an API call. The first participant has access to the resources, as explained in claim 4, “[1633]… Once abstracted, the IoT device may retrieve resource information it may access”, which is necessarily requested, or called upon, at least by requesting to join a 
Smith doesn’t explicitly teach: 
wherein in response to receiving the API call result the deployment smart contract writes the API call result to the distributed ledger.
However, Smith, suggests the concept(s) of:
wherein in response to receiving the API call result the deployment smart contract writes the API call result to the distributed ledger (blockchains may be used for multiple functions such as "event tracking", see - "[1653]…IoT networks may utilize blockchains for multiple functions. These may include…event tracking, and data logging among others" and involves tracking domain accesses, see "[0478]…interconnections between the public domain 3102 and the private domains 3104 may provide opportunities for micropayments for domain access, explicit permission and tracking for domain access" and  1142 - "pay-per-use model")
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein in response to receiving the API call result the deployment smart contract writes the API call result to the distributed ledger”, as suggested by some embodiments Smith ¶ 478 – “may provide opportunities for micropayments for domain access, explicit permission and tracking for domain access” and Smith ¶ 1142 – “pay-per-use model”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Sang (KR 2020-0072318 A), is pertinent at least because it teaches the gist of the invention, which is group management system using smart contracts in a blockchain. See Abstract – “a study group management system using a blockchain-based smart contract and a method thereof. The study group management method includes the following steps of: providing an interface for writing rules for study group management through an exclusive study group management application installed and operated in a user terminal of a study host when a study group creation request is received from the study host who is going to conduct the study of an online study group; storing the rules for study group management inputted through the interface for writing the rules as a smart contract in a blockchain; creating a new study group based on the inputted rules for study group management; receiving a study participation request from a 
Irazabal (US Patent Application Publication 20200151350), pertinent for teaching the concept of a smart contract having group creation instructions. See at least ¶ 39 – “Groups are created by using a system chaincode defined in a smart contract and during the view creation process, a new block is added to the ledger, which is seen as a genesis block for the joining organization. Since a new organization is not able to reproduce the world state from the very beginning of the ledger creation, the world state is sent to the new organization nodes for at least one of the preexisting organizations' nodes, the hash of the world state is stored in the view block in such a way that new nodes are able to verify the received state by comparing the hash against the hash stored in that block.”
Tran
Bathen (US Patent Application Publication 20200052880), pertinent at least for teach the concept of creating groups using smart contract code. E.g., see ¶ 36 – “In FIG. 2A, in one example, the request to setup a group or solicit members to be part of a group may be identified 226 along with unique key pairs. The application code 220 of a smart contract may initiate a group key generation process 228 to create temporary group keys used to encrypt the communications for a certain period of time. Each blockchain participant will have a unique set of keys. The consensus peers can agree on a group key, which will be used to communicate. This is an adhoc way of establishing a common secret among the participants.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685